Citation Nr: 0531028	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  02-09 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from December 1983 to May 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  This case was previously remanded 
by the Board in January 2004 for further development.

The veteran has also raised the issues of entitlement to 
service connection for kidney stones.  This issue, however, 
is not currently developed or certified for appellate review, 
and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran's low back disorder was not exhibited during 
service and is not otherwise related to active duty from 
December 1983 to May 1988.

3.  There is no competent evidence of a current diagnosis of 
prostatitis.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in service and is 
not otherwise related to service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).

2.  Service connection for prostatitis is not established.  
38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that a low back disorder and prostatitis 
are related to service.   Service connection may be granted 
if the evidence demonstrates that a current disability 
resulted from an injury or disease incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  Generally, service connection 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was exhibited in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

1.	 Low Back Disorder

The Board finds that service connection for a low back 
disorder is not in order.   Initially, the Board notes that 
there is evidence of a current low back disorder.  A February 
2000 VA X-ray report shows mild narrowing of the L1-L2 and 
L2-L3 disk heights and mild degenerative changes of the 
articular facets bilaterally from the L3-L4 through L5-S1 
levels, slightly worse on the left.  However, there is no 
connection shown between the veteran's low back disorder and 
his military service.  The veteran's service medical records 
are negative for diagnosis or treatment of a low back 
disorder.  In fact, a private X-ray report dated in November 
1989, approximately one-and-a-half years after service, shows 
a normal lumbar spine.  This report provides only negative 
evidence against the veteran's claim.      

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

The veteran's claim for a low back disorder implicitly 
includes the assertion that his current low back disorder is 
related to service, but his personal opinion as a lay person 
not trained in medicine is not competent evidence needed to 
establish a link between his heart disorder and its 
relationship to service.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  As there is no evidence that 
the veteran's low back disorder is related to service, his 
claim for service connection must be denied.  38 U.S.C.A. 
§ 5107(b).

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran did not 
receive treatment for the claimed disorder during service or 
that there is any competent medical evidence showing or 
indicating a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 38 
C.F.R.  § 3.159 (c)(4) (2005).  As service and post-service 
medical records provide no basis to grant this claim, and 
provide evidence against the claim, the Board finds no basis 
for a VA examination to be obtained.

      2.  Prostatitis

The Board finds that service connection for prostatitis is 
not in order.  While a service medical report dated in August 
1986 shows complaints of left flank pain and a diagnosis of 
prostatitis, there is no evidence of current prostatitis.   

The veteran was afforded a VA examination in October 2004.  
At the time of the examination, the veteran reported an 
episode of prostatitis during service in 1986.  He denied any 
symptoms such as dysuria, urgency, frequency, or perineal 
pain or discomfort.  Upon review of the claims folder, the 
examiner noted that there was no subsequent history of 
prostatitis.  The examiner also noted that the veteran 
underwent a prostate ultrasound with a biopsy in March 2003.  
The pathology report indicated no evidence of malignancy or 
prostatitis.  The veteran's serum PSA level was 0.48 in 
September 2004, and his urinalysis on the same date was 
negative for evidence of lower urinary tract infection.  

On digital rectal examination, the prostate was smooth, 
nontender, and there were no palpable nodules.  Based upon 
this examination, the examiner concluded that there was no 
present evidence of prostatitis.  

As was stated earlier, current disability is required in 
order to establish service connection.  Boyer, 210 F.3d at 
1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).    

The veteran's claim for service connection implicitly 
includes the assertion that he currently suffers from 
prostatitis, but his personal opinion as a lay person not 
trained in medicine is not competent evidence needed to 
establish a diagnosis of a disorder or its relationship to 
service.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  Therefore, the preponderance of evidence is against 
service connection for prostatitis.  38 U.S.C.A. § 5107(b).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of various letters sent to the veteran in 
January 2001 and June 2004.  Since these letters fully 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson,  
19 Vet. App. 103 (2005).  In addition, by virtue of the 
rating decision on appeal, the statement of the case (SOC), 
and the supplemental statement of the case (SSOC) he was 
provided with specific information as to why his claims were 
being denied, and of the evidence that was lacking.    

Finally, with respect to element (4), the Board notes that 
the RO's letters, the SOC, and the SSOC generally informed 
the veteran that it was necessary to send any evidence in his 
possession to VA that supports his claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim. See id.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R.  § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, the veteran was 
provided with partial notice in the January 2001 letter and 
complete notice in January 2004.  The Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the January 2004 notice was not given prior to the 
first adjudication of the claim, the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the case was readjudicated and an additional SSOC was 
provided to the veteran in July 2005.  The Board remanded 
this case in order to meet the requirements of the VCAA.

The claims folder contains all available service medical 
records, private medical records, VA medical records, and VA 
examination reports.  The veteran has not identified any 
other outstanding evidence to be obtained.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A.  §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini II; 
Quartuccio, supra.

ORDER

Service connection for a low back disorder is denied.

Service connection for prostatitis is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


